Citation Nr: 0620803	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-04 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to August 
1967.  He is a Vietnam veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 50 percent 
evaluation effective May 8, 2001.

In August 2003, the veteran testified at a personal hearing 
before the Decision Review Officer.  A copy of the transcript 
of that hearing is of record.


FINDING OF FACT

Post-traumatic stress disorder throughout the appeal period 
has been manifested by findings inclusive of sleep 
disturbance, nightmares, intrusive thoughts, anxiety, 
irritability, avoiding crowds, hypervigilance, and isolation. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the February 2002 and July 2005 letters, and by 
the discussions in the February 2003 statement of the case 
and the December 2004 supplemental statement of the case.  In 
the letters, the veteran was informed that the evidence 
necessary to substantiate the claim for an increased 
evaluation for post-traumatic stress disorder would be 
evidence showing that his disability had worsened.  In the 
February 2003 statement of the case and the December 2004 
supplemental statement of the case, the RO provided the 
veteran with the criteria for the 70 percent and 100 percent 
evaluations.  Thus, the veteran was informed that the 
evidence needed to substantiate an evaluation in excess of 50 
percent would be evidence showing that his symptomatology met 
that which was shown under the 70 percent and 100 percent 
evaluations.  

The Board notes that it is clear that the veteran is aware of 
the evidence necessary to substantiate an increased 
evaluation for post-traumatic stress disorder.  Specifically, 
the veteran has argued in his February 2003 statement that he 
meets the criteria for a 70 percent evaluation for post-
traumatic stress disorder because he is depressed and suffers 
from "impaired pulse control and unprovoked irritability 
with periods of violence."  Such is indicative of the 
veteran's knowledge of the evidence necessary to substantiate 
his claim.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The RO told the veteran that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any evidence in his possession that pertained to the claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records, personnel service records 
and VA outpatient treatment records from September 2001 to 
September 2005.  VA also provided the veteran with an 
examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).
II.  Decision     

The veteran asserts in his February 2003 statement that he 
warrants an evaluation in excess of 50 percent for his post-
traumatic stress disorder.

In July 2002, the veteran underwent a VA examination for 
PTSD.  During the examination, the veteran described his life 
as "trying to keep himself busy to keep his mind occupied."  
The veteran stated that since Vietnam he has had frightening 
nightmares, problems sleeping, and intrusive thoughts about 
Vietnam.  He described himself to the examiner as a loner by 
choice and is fearful about being around people or getting 
close to anyone.  The veteran admitted to being depressed, 
but stoutly denied ever having suicidal intentions or plans.  
Upon a review of the claims file and a history provided by 
the veteran, the VA examiner opined that the veteran showed 
no signs of a psychotic process such as delusions, 
inappropriate affect, or loosened associations.  The examiner 
explained that while the veteran's mood was sad, he offered 
no suicidal or homicidal thoughts.  He added that the degree 
of industrial impairment appears to be mild to moderate and 
the veteran's personal social life is very limited.  The 
examiner diagnosed the veteran with post-traumatic stress 
disorder and assigned a Global Assessment of Functioning 
(GAF) score of 45.

In a January 2004 VA examination, the veteran reported that 
his PTSD symptoms had worsened.  He explained that his 
marriage ended in divorce because of his behavior after being 
discharged from service.  He stated that he enjoys working on 
construction projects for friends, but continues a "lifelong 
pattern of working by himself."  The veteran reported to the 
examiner that he still suffers from flashbacks which cause 
him extreme feelings of anger and transient homicidal 
ideation with no specific plans.  He further added that he 
still carries weapons and his sleep has been more impaired.  
The examiner opined the veteran had more impairment in the 
social realm and estimated the veteran's potential 
occupational impairment as being mild to moderate and his 
social impairment being moderate to severe.  The examiner 
concluded that "there [was] some worsening in symptoms since 
his last exam in July 2002."  The examiner assigned a GAF 
score of 40.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned at the time service connection was granted for post-
traumatic stress disorder.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims has observed that in the latter instance, 
evidence of the present level of the disability is of primary 
concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that 
as to the original assignment of a disability evaluation, VA 
must address all evidence that was of record from the date 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  See 
Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence 
pertaining to an original evaluation might require the 
issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 31 to 40 is defined 
as some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A score of 41 to 
50 is defined as denoting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The Board notes the laws and regulations governing the 
evaluation of mental disorders were amended, effective 
November 7, 1996.  See 38 C.F.R. §§ 4.125, 4.126, 4.130, as 
amended by 61 Fed. Reg. 52,695-52,702; see also VAOPGCPREC 
11-97.  The veteran's claim for an increased rating for 
service-connected PTSD was received in August 2002; 
therefore, the Board will evaluate the disability under the 
new criteria.  

Under the current rating criteria, PTSD is evaluated under a 
general rating formula for mental disorders.  See 38 C.F.R. § 
4.130, DC 9411 (2005).  The veteran is currently rated 50 
percent disabled under the general rating formula for mental 
disorders.  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting  
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

After carefully reviewing the evidentiary record, the Board 
finds that the preponderance of the evidence is against a 
finding that an evaluation higher than 50 percent is 
warranted for the veteran's service-connected PTSD.  The 
evidence does not show symptoms that more nearly approximate 
the criteria for a 70 percent evaluation.

In evaluating the veteran's claim under Diagnostic Code 9411, 
the Board notes the severity of the veteran's PTSD symptoms 
have worsened throughout the pendency of this appeal.  
However, the evidence does not reasonably show he has 
demonstrated more than mild to moderate occupational 
impairment and moderate to severe social impairment.  The 
veteran's PTSD is manifested by findings inclusive of 
nightmares, flashbacks, depression, anxiety, sleep 
disturbance, irritability, and hypervigilance.  At the most 
recent VA examination in January 2004, the examiner noted 
that his rate and flow of speech were slow due to his 
Parkinson's disease.  The veteran reported having homicidal 
ideations and extreme feelings of anger.  The examiner stated 
that the veteran's short-term and long-term memory is 
impaired, and he has disturbances in mood manifested by 
irritability and anxiety.  

With respect to the specifically enumerated symptomatology 
contemplated for the 70 percent evaluation under Diagnostic 
Code 9411, review of the record shows the veteran has 
generally denied having suicidal plans, including at the most 
recent VA examination in January 2004.  Even though there is 
evidence that the veteran has a history of transient 
homicidal ideations, he has consistently denied having any 
suicidal thoughts.

The veteran has consistently denied having obsessive or 
ritualistic behavior.  While his speech has been described by 
examiners as slurred (due to his Parkinson's disease), his 
speech has not been found to be illogical, obscure, or 
irrelevant.  At the January 2004 VA examination, the veteran 
reported having problems controlling his anger and rage 
around people.  However, more recent evidence reflects the 
veteran reported in August 2003 being able to control himself 
and attended a family birthday party.  His orientation has 
been intact, and he is generally described in both VA 
examinations as well-groomed and able to maintain his 
personal hygiene.  

While the veteran's mood has been described as depressed and 
euthymic at times, there is no evidence that he has 
demonstrated near-continuous panic or depression affecting 
his ability to function independently, appropriately and 
effectively.  In this context, the Board notes that in 
January 2004, the VA examiner stated that the veteran was 
competent to manage his own affairs.  

Review of the evidence reflects the veteran has a social 
impairment, as he does not have many friends and has 
consistently reported having anxiety and anger around people.  
However, as stated during the August 2003 hearing, the 
veteran's relationship with his family is admittedly better 
and he is attending family functions as well as working on 
construction projects for friends on his doctor's 
recommendation.  In addition, the veteran has previously 
attended regular group therapy sessions for PTSD at a PTSD 
clinic.  Therefore, the Board finds that the veteran's social 
impairment more nearly approximates the social impairment 
contemplated in the criteria for a 50 percent evaluation, as 
he clearly demonstrates difficulty in establishing and 
maintaining relationships, as opposed to an inability to do 
so.  

Based on the foregoing, the Board finds that the veteran's 
service-connected PTSD is manifested by a mild to moderate 
occupational impairment and a moderate to severe social 
impairment.  This finding is supported by the most recently 
assigned GAF score of 40 as shown at the January 2004 VA 
examination and a GAF score of 45 at the July 2002 VA exam.  
While these scores denote serious PTSD symptoms or a serious 
occupational or social impairment, the Board finds that the 
preponderance of the evidence, including the clinical 
findings associated with the reported GAF scores, shows the 
veteran's PTSD symptoms do not warrant a 70 percent 
evaluation.  The Board notes the veteran and a VA examiner 
have both stated the veteran's PTSD has worsened; however, 
the veteran does not more nearly exhibit the symptoms to 
warrant the next higher evaluation, and any worsening or 
increase in severity is contemplated by the 50 percent rating 
now in effect.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Board is aware that the symptoms listed under the 70 
percent evaluation are essentially examples of the type and 
degree of symptoms for that evaluation, and that the veteran 
need not demonstrate those exact symptoms to warrant a 70 
percent evaluation.  See Mauerhan v. Principi, 16 Vet. App.  
436 (2002).  The Board finds that the record does not show 
the veteran manifested symptoms that equal or more nearly 
approximate the criteria for a 70 percent evaluation.  It is 
noted that the veteran demonstrated hallucinations, which is 
a symptom listed in the criteria for 70 percent and 100 
percent ratings, respectively.  However, the Board notes this 
symptom is intermittent, as it is only shown in an August 
2005 progress note.  See Francisco, 7 Vet. App. 55.   

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for PTSD, and that in such cases, the Board must 
consider whether staged ratings should be assigned based upon 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In this case, there is no evidence that there have been 
changes in the veteran's medical status regarding the PTSD.  
Therefore, his overall disability has not changed and a 
uniform rating is warranted.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v Derwinski, 1 Vet. App. 589 (1991).  However, 
after careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds there are no 
other diagnostic codes that provide a basis to assign an 
evaluation higher than the 50 percent rating currently 
assigned.

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 50 percent for service-connected PTSD, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


